Title: To James Madison from George W. Erving, 11 June 1804 (Abstract)
From: Erving, George W.
To: Madison, James


11 June 1804, London. No. 36. “In the Case of Lewis Le Couteulx.” “Since I had the honor to address you last on the subject of this Case I have done every thing possible to procure a satisfactory result to my Application on Mr. Le Couteulx’s behalf. Finding that the consideration of that Gentleman’s claim was delayed, I thought proper on the 23rd. of March to address the Note to the Clerk of the Privy Council, copy of which and of his reply of the 8th. Instant containing the final decision of their Lordships are herewith inclosed.”
